DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on March 8, 2021 for application 15715370.
	
Acknowledgements

Claims 1-11 are canceled.
Claims 12-21 are added.
Claims 12-21 are pending.
Claims 12-21 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 03/8/2021 has been entered.



Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 12-16 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 12-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a transitory signal (i.e. computer readable medium) as it recites “computer readable medium containing program instructions for 
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).

Overall, the claims recites an FOIA request, specifically redacting information before providing requested documents. Specifically, the claim recites “capture a transaction request and extract data from the transaction request, create a data set for the transaction based on the extracted data, determine a destination of the transaction request, obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request,  create an updated transaction request including the data set having the obfuscations and provide the updated transaction request to the destination” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for performing analysis on a set of data and providing an updated set of data to the destination. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a processor merely use a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a transaction processing system comprising a processor communicatively coupled to a computer readable storage medium to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the transaction processing system comprising a processor communicatively coupled to a computer readable storage medium performs the steps or functions of “capture a transaction request and extract data from the transaction request, create a data set for the transaction based on the extracted data, determine a destination of the transaction request, obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request,  create an updated transaction request including the data set having the obfuscations and provide the updated transaction request to the destination”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium  to perform the steps amounts to no more than using a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium to automate and/or implement the abstract idea of an FOIA  request, specifically redacting information before providing requested documents. Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of
the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the
art to which it pertains, or with which it is most nearly connected, to make
and use the same, and shall set forth the best mode contemplated by the
inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it
pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of
carrying out his invention.

Claims  12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, as failing to comply with the written description requirement. The
claims contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had
possession of the claimed invention.


New Matter 

The specification does not appear to have support for the following limitations in Claims 12 and 17: “extract data from the transaction request” and Claims 16 and 21 “de-obfuscate the at least one data item…” However, this is not supported by Applicant’s originally filed Specification. 

Claims 13-16 and 18-21 are also rejected as they depend from either Claim 12 or Claim 17.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 2016/0105776 A1) in view of Morrison et al. (US 2017 /0353423 A1)
Regarding Claims 12 and 17, Ruff discloses a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium having data stored therein representing software executable by the processor, the software including instructions to: (¶0110, ¶0111, ¶0113).
- capture a transaction request and extract data from the transaction request (¶0110)
- create a data set for the transaction based on the extracted data (¶0019, ¶0056, ¶0070)
- determine a destination of the transaction request (¶0120, ¶0121)
Ruff does not disclose obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination.
Morrison however discloses:
- obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request (Fig. 21; ¶0180, ¶0193, ¶0198-¶0200, ¶0204- ¶0205)
- create an updated transaction request including the data set having the obfuscations (¶0198-¶0199, ¶0206)
- provide the updated transaction request to the destination (¶0206)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium of Ruff to include obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination, as disclosed in Morisson, in order to provide a network-based communication amongst individuals, with variable and/or association-based privacy (see Morrison ¶0002).
Regarding Claims 13 and 18, Morrison discloses wherein the at least one data item and the type of obfuscation are further determined based at least in part on a user preference, wherein the user is identified based upon the extracted data (Fig. 24 A, Fig. 24B; ¶0194, ¶0204).
Regarding Claims 14 and 19, Morrison discloses wherein the type of obfuscation include one of a removal of the at least one data item, a replacement of the at least one data item with a random data of a same type, a replacement of the at least one data item with generalized information, and a replacement of the at least one data item with pseudo- anonymized information (¶0234, ¶0238, ¶0240, ¶0241, ¶0260).
Regarding Claims 15 and 20, Ruff discloses wherein the destination is one of a customer associated with the transaction request, a counter party associated with the transaction request, a trusted third party, and a public party (¶0123).
Regarding Claims 16 and 21, Morrison discloses wherein the processor configured to: receive a request to de-obfuscate the at least one data item; and based on a determination that the user preference is to not provide the de-obfuscated data to the destination; abort the transaction request in response to the request (¶0127).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685